Case: 19-30524     Document: 00516341300          Page: 1    Date Filed: 06/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                   No. 19-30524                       June 2, 2022
                                                                    Lyle W. Cayce
                                                                         Clerk
   Allen Ancar,

                                                            Plaintiff—Appellant,

                                       versus

   Randall Robertson, Colonel, Louisiana State Penitentiary; William
   Folk, Classification Officer, Louisiana State Penitentiary; Trish
   Foster, Former Legal Programs Director, Louisiana State Penitentiary,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                                No. 3:18-CV-3


   Before Jolly, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Allen Ancar is a Louisiana state prisoner. He was assigned to work in
   the field at a prison farm. The working conditions were poor in his view, so
   he filed a grievance and sought a job transfer. About a month later, prison



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30524      Document: 00516341300           Page: 2     Date Filed: 06/02/2022




                                     No. 19-30524


   officials filed a disciplinary report against him for failing to show up for work.
   Because of that disciplinary report, his transfer request was denied. The
   grievance was eventually denied as well. Ancar brings several claims against
   prison officials. He alleges that they unconstitutionally retaliated against his
   filing a grievance by delaying resolution of his work transfer request, and that
   they violated his rights by denying his grievance. We conclude that two of
   the defendants are entitled to qualified immunity from the retaliation claim.
   But we also conclude that Ancar’s claim against the other defendant should
   not have been dismissed for failure to properly serve. Thus, we AFFIRM
   IN PART, VACATE IN PART, and REMAND for further proceedings
   consistent with this opinion.
                                           I.
          Ancar, a Louisiana inmate, began doing field work on the prison farm
   in 2016. Such work, Ancar asserts, is known to be physically taxing and is
   often used to punish prisoners. On April 5, 2017, Ancar applied for a change
   in work assignment. Under prison policy, when an inmate requests a change
   in work assignment, the request is reviewed by a reclassification board
   composed “of a Major or above, a Corrections ARDC Specialist-
   Classification, and a member of the Mental Health Team or
   Vocational/Academic representative.”           That reclassification board is
   convened once a week, and an inmate’s request for a job change is generally
   considered either the week he turns it in or the week after.                 The
   reclassification board’s decision is “subject to review, approval, or
   modification by the [unit] Warden or his designee.” Under prison policy,
   Ancar was eligible for a work transfer at the time of his request because he
   had no disciplinary report against him for at least the prior 90 days.
          On April 10, 2017, Ancar filed a grievance with the prison’s Legal
   Programs Department, alleging inhumane working conditions and injuries




                                           2
Case: 19-30524       Document: 00516341300           Page: 3        Date Filed: 06/02/2022




                                      No. 19-30524


   received at the hands of prison officials. Initially, Ancar named Assistant
   Warden Ray Vittorio in his grievance. Vittorio designated defendant Colonel
   Randall Robertson to manage administrative matters including requests for
   changes to work assignments.
          On May 3, 2017, Ancar and other inmates were required to work
   outside in inclement weather. Displeased with that treatment, Ancar refused
   to show up for work the following two days. As a result, prison officials
   charged Ancar with an aggravated work offense and defiance on May 5, 2017.
   Defendant Trish Foster, who at that time was the director of Legal Programs
   for the Louisiana State Penitentiary, purportedly denied the previously filed
   grievance on May 10 because the request’s “volume [was] too great.” And
   on May 31, Ancar’s work-change request was denied because he had become
   ineligible for a transfer in light of the disciplinary report.
          Ancar filed another grievance with the Legal Programs Department
   on June 26, 2017, alleging that by denying his work-change request,
   Robertson and defendant William Folk, a classification officer, retaliated
   against him for filing the previous grievance. Foster again denied Ancar’s
   grievance alleging retaliation because its “volume [was] too great.”
          On August 21, 2017, Ancar submitted a second request for a change in
   work assignment for “[a]ny job out of the field that’s available.” At that
   time, Ancar had gone about 110 days without receiving a disciplinary report
   (and thus was eligible to request a reassignment), but the request was denied
   without a stated reason. Ancar alleges that around the same time at least
   three other inmates working on the farm line requested changes in work
   assignment and were approved, even though they did not qualify because of
   disciplinary charges filed against them.
          In January 2018, Ancar filed the lawsuit central to this case. He made
   three claims. First, he alleged that defendants Robertson and Folk violated




                                            3
Case: 19-30524        Document: 00516341300             Page: 4      Date Filed: 06/02/2022




                                         No. 19-30524


   his First Amendment rights. Specifically, he asserted that they retaliated
   against his filing a grievance by failing to timely process his request for a
   change in work assignment before he committed the disciplinary violation
   that rendered him ineligible. Second, Ancar alleged that defendant Trish
   Foster violated Ancar’s right to equal protection by rejecting Ancar’s
   grievances as too great in volume. Third, in a supplemental pleading that was
   entered into the record by the district court, he alleged that defendant
   Robertson continued to retaliate against him and violated his right to equal
   protection by causing the denial of his August 21, 2017 request for a change
   in work assignment.
           Defendants Robertson and Folk moved for summary judgment. The
   magistrate judge recommended granting the motion.                    In his view the
   defendants were entitled to qualified immunity because Ancar “failed to
   provide competent summary judgment evidence showing that the defendants
   retaliated against him for the exercise of his First Amendment rights” by
   denying the work change request. 1 As for the claim that Ancar brought
   against defendant Foster, the magistrate judge concluded that the claim
   should be dismissed without prejudice because Foster was not properly
   served. The magistrate judge did not address Ancar’s retaliation claim
   challenging the denial of his later August 2017 work-change request.
           The district court adopted the magistrate judge’s findings and
   recommendations and entered final judgment in favor of the defendants.
   Ancar timely appealed to this court.




           1
             And as for Ancar’s claim that Robertson and Folk retaliated against him by
   delaying consideration of his work-change request, the magistrate judge found that Ancar’s
   allegations were merely conclusory and addressed them no further.




                                               4
Case: 19-30524       Document: 00516341300           Page: 5    Date Filed: 06/02/2022




                                      No. 19-30524


                                           II.
            Ancar argues that the district court erred by (1) granting summary
   judgment to defendants Robertson and Folk, (2) failing to consider his
   retaliation claim based on the denial of his second work-change request from
   August 2017, and (3) dismissing his claim against defendant Foster for failure
   to properly serve.
                                           A.
            Ancar challenges the district court’s grant of summary judgment to
   defendants Robertson and Folk on Ancar’s retaliation claim. This court
   reviews de novo a district court’s grant of summary judgment. Hyatt v.
   Thomas, 843 F.3d 172, 176–77 (5th Cir. 2016). Summary judgment is
   appropriate “if the movant shows that there is no genuine dispute as to any
   material fact and the movant is entitled to judgment as a matter of law.” Fed.
   R. Civ. P. 56(a); see also Guzman v. Allstate Assurance Co., 18 F.4th 157, 160
   (5th Cir. 2021). “A dispute is genuine if the summary judgment ‘evidence is
   such that a reasonable jury could return a verdict for the [non-movant].’”
   Hyatt, 843 F.3d at 177 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
   248 (1986)). We view the evidence in the light most favorable to the
   nonmoving party. Carnaby v. City of Houston, 636 F.3d 183, 187 (5th Cir.
   2011).
            Ancar claims that Robertson and Folk impermissibly retaliated against
   him for his exercising his right to file a grievance. “To prevail on a claim for
   retaliation, a prisoner must establish (1) a specific constitutional right, (2) the
   defendant’s intent to retaliate against the prisoner for his or her exercise of
   that right, (3) a retaliatory adverse act, and (4) causation.” Morris v. Powell,
   449 F.3d 682, 684 (5th Cir. 2006) (quoting McDonald v. Steward, 132 F.3d
   225, 231 (5th Cir. 1998)).




                                           5
Case: 19-30524      Document: 00516341300           Page: 6    Date Filed: 06/02/2022




                                     No. 19-30524


          An inmate may not defeat a motion for summary judgment with only
   conclusory allegations of retaliation. Woods v. Smith, 60 F.3d 1161, 1166 (5th
   Cir. 1995). Thus, to support a retaliation claim, “[t]he inmate must produce
   direct evidence of motivation or, the more probable scenario, ‘allege a
   chronology of events from which retaliation may plausibly be inferred.’” Id.
   (quoting Cain v. Lane, 857 F.2d 1139, 1143 n.6 (7th Cir. 1988)). Under the
   third element of such a claim, the inmate must show that the complained of
   retaliatory act was more than de minimis such that “it is capable of deterring
   a person of ordinary firmness from further exercising his constitutional
   rights.” Morris, 449 F.3d at 686. And under the fourth element, “an inmate
   must allege the violation of a specific constitutional right and be prepared to
   establish that but for the retaliatory motive the complained of incident . . .
   would not have occurred.” Woods, 60 F.3d at 1166.
          In this case, the district court granted summary judgment to
   defendants Robertson and Folk on qualified immunity grounds. When a state
   official raises a qualified immunity defense, the plaintiff must show that the
   official violated a constitutional right that was clearly established at the time
   of the incident. Siegert v. Gilley, 500 U.S. 226, 231–32 (1991). To this end,
   we ask whether it would have been clear to a reasonable state official that the
   official’s conduct was unlawful under the circumstances. Shumpert v. City of
   Tupelo, 905 F.3d 310, 320, 320 n.31 (5th Cir. 2018). Our precedent makes
   clear that “[a] prison official may not retaliate against or harass an inmate for
   complaining through proper channels” about prison conditions. See Morris,
   449 F.3d at 684; Pfeil v. Freudenthal, 281 F. App’x 406, 409 (5th Cir. 2008)
   (citing Freeman v. Tex. Dep’t of Crim. Just., 369 F.3d 854, 864 (5th Cir. 2004),
   and Woods, 60 F.3d at 1164). However, we have not addressed whether the
   delayed consideration of a work-reassignment request is an adverse act
   sufficient to support a retaliation claim. Thus, we conclude that it would not




                                          6
Case: 19-30524        Document: 00516341300             Page: 7      Date Filed: 06/02/2022




                                        No. 19-30524


   have been clear to a reasonable state official that failing to consider Ancar’s
   work-reassignment request more promptly would be unlawful.
           We therefore affirm the district court’s grant of summary judgment to
   Robertson and Folk on qualified immunity grounds.
                                              B.
           Ancar asserts that the district court and magistrate judge erred by
   failing to consider his challenge to the denial of his August 2017 work-
   reassignment request. We hold that, regardless of whether the district court
   and magistrate judge erred by failing to address the claim, the claim would
   fail. 2 Ancar asserts that defendant Robertson caused the denial of his August
   2017 work-reassignment request as continued retaliation for the grievance
   Ancar filed months before. But Robertson was not a member of the review
   board that denied Ancar’s request, and Ancar has failed to provide direct
   evidence of “a chronology of events from which retaliation may plausibly be
   inferred.” See Woods, 60 F.3d at 1166. In other words, although it is possible
   that Ancar’s August 2017 reassignment request was denied because of a
   retaliatory motive, Ancar has failed to create an issue of fact regarding
   defendant Robertson’s involvement.
                                              C.
           Finally, we address Ancar’s argument that the district court erred by
   dismissing his claim against defendant Foster for lack of proper service.
   Under Rule 4(c)(3) of the Federal Rules of Civil Procedure, a court must
   order the U.S. Marshals to effectuate service on behalf of a pro se plaintiff


           2
            We also note that, regardless of whether the district court and magistrate judge
   addressed the claim, the district court implicitly decided it when that court issued a
   complete and final judgment for the defendants. See, e.g., NCNB Tex. Nat’l Bank v.
   Johnson, 11 F.3d 1260, 1264 (5th Cir. 1994).




                                              7
Case: 19-30524     Document: 00516341300           Page: 8   Date Filed: 06/02/2022




                                    No. 19-30524


   proceeding in forma pauperis. “[A] plaintiff proceeding in forma pauperis is
   entitled to rely upon service by the U.S. Marshals and should not be penalized
   for failure of the Marshal’s Service to properly effect service of process,
   where such failure is through no fault of the litigant.” Rochon v. Dawson, 828
   F.2d 1107, 1110 (5th Cir. 1987). Normally, a defendant must be properly
   served within 90 days of the filing of the complaint, and if that condition is
   not satisfied, the court must dismiss the action against the defendant without
   prejudice or order that service be made within a specified time. Fed. R. Civ.
   P. 4(m). “But if the plaintiff shows good cause for the failure to serve, the
   court must extend the time for service for an appropriate period.” Id.
          In this case, the U.S. Marshals were ordered to serve the defendants
   on Ancar’s behalf. They were successful with serving Robertson and Folk,
   but not Foster. Ancar had listed Foster as a Louisiana Department of
   Corrections employee, but service with that institution was unsuccessful
   because Foster no longer worked there. After learning that service was
   unsuccessful, Ancar attempted to serve Foster first through the Louisiana
   Attorney General’s office, and, when that failed, through the District
   Attorney’s office in Avoyelles Parish, where Ancar believed Foster to reside.
          Ancar thus made diligent efforts to serve Foster. He was unsuccessful
   simply because Foster’s employment status with the Department of
   Corrections changed, and he did not know how else to find her. That
   impediment to service was good cause for Ancar’s failure. Thus, under Rule
   4(m), the district court should have “extend[ed] the time for service for an
   appropriate period.”
          The magistrate judge’s report and recommendations, adopted by the
   district court, also concluded that Ancar’s claim against Foster would fail on
   the merits. We conclude, however, that Ancar may have a viable claim




                                         8
Case: 19-30524       Document: 00516341300            Page: 9   Date Filed: 06/02/2022




                                       No. 19-30524


   against Foster and that the report’s articulation of alternative grounds for
   dismissal based on the merits was error.
            Ancar raises a class-of-one equal protection claim against Foster. He
   asserts that Foster violated his right to equal protection by twice rejecting his
   grievances for being too great in volume, but around the same time did not
   likewise reject grievances filed by other inmates that were of similar or even
   greater volume.      The magistrate judge stated that inmates have no
   constitutional due-process right to proper resolution of their grievances or a
   right to have prison officials follow prison policy.
            However, by the terms of Ancar’s complaint, his claim is an equal-
   protection claim, not a due-process claim. Thus, the question is not whether
   Ancar had a constitutional right not to have his grievances rejected based on
   their volume, but whether the government actor intentionally treated him
   differently compared to similarly situated persons without a rational basis for
   doing so. Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (describing
   class-of-one equal-protection claims). Because neither defendant Foster nor
   the district court has had an opportunity to address the issue, we do not give
   an answer here as to whether Ancar’s class-of-one claim is likely to succeed.
   But we note that the magistrate judge and the district court erred to the extent
   that they relied on a due-process argument as a ground for dismissing this
   claim.
            We therefore vacate the portion of the district court’s decision
   dismissing Ancar’s claim against Foster and remand for further proceedings
   consistent with this opinion.
                                   *        *         *
            We AFFIRM the district court’s grant of summary judgment to
   defendants Robertson and Folk on qualified immunity grounds. But because
   the district court failed to give Ancar additional time to serve defendant




                                            9
Case: 19-30524   Document: 00516341300        Page: 10   Date Filed: 06/02/2022




                               No. 19-30524


   Foster, we VACATE the portion of the order dismissing Ancar’s claim
   against her and REMAND for further proceedings consistent with this
   opinion.




                                   10